PER CURIAM.
The articles in question were quills from turkeys’ wings and tails, some white and some black. They were no further advanced, and were in their original condition, except that they had been cleaned, and the black ones dyed. They were assessed for duty as “ornamental feathers,” under paragraph 448, Act 1890. 'That paragraph provides, inter alia, for “colored and ornamental feathers not specifically provided for in this act.” Paragraph 689 of the free list provides for “quills, prepared or unprepared, but not made up into complete articles,” and does not contain the m. o. p. f. clause. The evidence did not establish the fact that there was any commercial designation which would take the articles out of their ordinary designation as “quills”: and we agree with the circuit court in holding that these quills are specially provided for by said paragraph of the free list, and are, therefore, not dutiable as feathers not otherwise specially provided' for.